Citation Nr: 1119052	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-16 687	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right heel spur, to include as secondary to service-connected fracture of the right tibia and fibula.

2.  Entitlement to service connection for left heel spur, to include as secondary to service-connected fracture of the right tibia and fibula.

3.  Entitlement to service connection for left knee disability, to include as secondary to service-connected fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 29, 1975, to July 13, 1986; he had 5 months and 21 days of active service prior to January 29, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision, by the Newark, New Jersey RO.  During the course of the appeal, the Veteran relocated to Missouri; his claims folder was subsequently transferred to the RO in St. Louis, Missouri.  

On October 7, 2009, the Veteran appeared at the St. Louis RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In January 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2011.  

The February 2006 rating decision also denied service connection for a left hip disorder, to include as secondary to the service-connected fracture of the right tibia and fibula.  That issue was included in the Board's January 2010 remand.  Subsequently, by a February 2011 rating decision, the Appeals Management Center (AMC) granted service connection for left hip disability.  (It is not clear whether the AMC intended the grant to be of the left hip, but the fact is that this award was made.)  Consequently, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  No heel spur was manifested during military service, and none was otherwise shown to be related to military service or to the service-connected fracture of the right tibia and fibula.  

2.  The Veteran does not have a left knee disability, including patellofemoral syndrome, that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a heel spur that is the result of disease or injury incurred in or aggravated by active military service, and any such disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010); 38 C.F.R. § 3.310 (2006).  

2.  The Veteran does not have a left knee disability, including patellofemoral syndrome, that is the result of disease or injury incurred in or aggravated by military service, and any such disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2005, March 2005, and June 2005 from the RO to the Veteran, which were issued prior to the RO decision in February 2006.  An additional letter was issued in March 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Examinations were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records (STRs) show that that Veteran was seen for complaints of left knee pain on one occasion; the assessment was sprain.  The STRs do not reflect any further complaints or findings regarding the left knee.  The STRs also show that the Veteran sustained a closed fracture of the right tibia and fibula in November 1985.  He was seen in January 1986 for complaints of pain in the right foot due to the cast on the foot; the assessment was pain secondary to exacerbation of fracture.  The Veteran was also seen at the orthopedic clinic in January 1986 with complaints of pain over the right heel for the previous 24 hours; no pertinent diagnosis was noted.  The service treatment records are negative for any complaints or findings of heel spurs.  

By a rating action of October 1986, the RO granted service connection for fracture of the right tibia and fibula, with slight limitation of motion of the right ankle; a 10 percent rating was assigned, effective July 14, 1986.  

On the occasion of a VA examination in February 1987, the Veteran reported suffering a strain of both knee joints.  The Veteran also complained of having degenerative joint disease of the joints, including the knees.  Examination of the knee joints was essentially negative.  X-ray study of the left knee revealed nothing abnormal; joint spaces appeared normal, with no apparent soft tissue abnormality.  The diagnosis was normal knee joints, and no evidence of degenerative joint disease.  

The Veteran's claim for service connection for bilateral heel spurs and a left knee disorder (VA Form 21-4138) was received in December 2004.  In conjunction with his claim, the Veteran was afforded a VA examination in February 2005.  At that time, the Veteran indicated that his gait had altered as a result of the fracture of the right tibia and fibula; as a result, he reported developing left knee pain.  Following an examination, the assessment was left patellofemoral syndrome.  The examiner also noted that x-ray study of the feet revealed the presence of bilateral small heel spurs.  

Submitted in support of the claim were VA progress notes dated from November 2001 to June 2005.  During an ambulatory care assessment in February 2005, the Veteran complained of pain in the left knee, which he had had for many years; no pertinent diagnosis was noted.  A June 2005 VA outpatient treatment report reflects an assessment of left leg pain secondary to uneven leg lengths.  

On the occasion of a VA examination in July 2005, the Veteran reported that he fractured his right lower leg in 1985 playing soccer.  The Veteran indicated that his left leg was giving him more problems than his right.  The Veteran maintained that his fractured right leg had led to left foot pain.  On examination, he walked slowly with a slight limp, and he used a cane.  The pertinent diagnosis was bilateral plantar fasciitis, worse on the left; and the examiner stated that this was not related to the old right leg fracture.  

Submitted in support of the claim were VA progress notes dated from July 2005 through April 2007.  A July 2005 VA progress note reported mild spurring of the patella, leg length discrepancy, and compensatory hindfoot valgus with pes planus.  VA progress notes dated in September 2006 reflect diagnoses of right foot arthritis with plantar spur and left foot plantar spur.  

Of record is a treatment report from Dr. E. Megariotis, dated in January 2007, indicating that the Veteran was seen for an orthopedic evaluation.  At that time, it was noted that he arrived with x-ray studies that revealed a heel spur of the left ankle and foot, and severe arthrosis of the talotibial joint of the right ankle with a heel spur.  No pertinent findings or diagnoses were made with respect to the left knee.  

At his hearing in October 2009, the Veteran reported that his treating physician had linked his left knee condition to his service-connected fracture of the right tibia and fibula.  The Veteran indicated that his doctor also told him that he will develop arthritis in the left knee; he stated that he has something in the left knee that causes constant pain.  The Veteran testified that he was issued a cane for ambulation.  The Veteran also testified that he began receiving treatment for his bilateral heel spurs in 2005.  The Veteran indicated that his doctor has also attributed the bilateral foot disorder to the fracture of his tibia and fibula.  

Received in March 2010 were VA progress notes dated from June 2007 to November 2009.  These records do not reflect any complaints or findings of a left knee disorder or bilateral heel spurs.  

The Veteran was afforded a VA examination in April 2010.  The Veteran indicated that his left knee symptoms began while he was in a cast for the fracture of the right tibia.  It was noted that the Veteran complained of pain in the knees, especially with prolonged standing.  He denied any swelling, locking or catching of the left knee.  The Veteran indicated that the symptoms in both feet began in 2004, after he had been standing on concrete in the course of his work.  X-ray study of the feet revealed small calcaneal spurs bilaterally.  X-ray study of the left knee was negative.  The pertinent diagnoses were no abnormalities with reference to the left knee, and x-ray evidence of bilateral heel spurs.  The examiner stated that he found no pathology of the left knee on x-ray.  He noted that, while there was slight limitation from normal full range of the left knee, there were no other associated x-ray changes, physical findings nor disabling symptoms.  The examiner further noted that the Veteran's foot symptoms were related to his right ankle and right hindfoot.  The examiner explained that there was no indication that the Veteran's symptoms, based upon the history and physical findings, were related to the x-ray observation of bilateral heel spurs.  He further noted that heel spurs, as are described on the x-ray, are frequently seen in asymptomatic individuals and the mere presence of a heel spur on x-ray does not necessarily relate to symptoms and, in this case, is not related at all to the Veteran's tibia fracture in any way.  The x-rays of the right and left heel spurs were separate distinct findings, and had no relation to the right tibia fracture or arthritis of the right ankle.  

III.  Analysis

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to secondary service connection claims, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 38 C.F.R. § 3.310 (2006).  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Heel Spurs

Upon review of the record, the Board concludes that service connection is not warranted for any heel spur.  The Board observes that there is no evidence of heel spurs noted during the Veteran's military service.  STRs do not show any in-service complaints, findings, or diagnoses of heel spurs.  Moreover, the first mention of heel spurs was in February 2005, over 18 years after active service, and no one has attributed the onset to the Veteran's period of service.  

There is no probative evidence of record linking any heel spur to the Veteran's service or to a service-connected disease or injury.  The only probative medical opinion of record is against the Veteran's claim.  The April 2010 VA examiner stated that there was no indication that the Veteran's symptoms, based upon the history and physical findings, are related to the x-ray observation of bilateral heel spurs.  He further noted that heel spurs, as described on the x-ray, are frequently seen in asymptomatic individuals and the mere presence of a heel spur on x-ray does not necessarily relate to symptoms and, in this case, is not related at all to the Veteran's tibia fracture in any way.  

Although the Veteran attributes his bilateral heel spurs to his service-connected fracture of the right tibia and fibula, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty with pain, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the heel spurs.  Here, the Board finds his assertions to be of less value than the contemporaneous records during service and the April 2010 VA examiner's opinion.  While the evidence of record shows that the Veteran has bilateral heel spurs, the Board finds that the more convincing evidence shows that his disability was not manifest during service and is not attributable to his service-connected fracture of the right tibia and fibula.  

Put simply, the evidence does not establish that the Veteran had heel spurs during active service or that his a heel spur is otherwise related to active service.  Also, the evidence shows no relationship between the Veteran's heel spurring and his service-connected fracture of the right tibia and fibula.  There is no proof of causation and no proof of aggravation.  Hence, heel spurs are not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for heel spurs is denied.  

B.  Left Knee

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disorder, claimed as left patellofemoral syndrome.  Significantly, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

While the STRs reflect complaints of left knee pain in August 1980 and an assessment of sprain, the first suggestion of a left knee disorder was in February 2005 when an assessment of patellofemoral syndrome was made.  

Here, however, there is no medical evidence that the Veteran has any currently diagnosed disability of the left knee.  What is significant about the 2005 examination is that the best the examiner could arrive at was a clinical assessment, not a diagnosis.  Moreover, the Veteran was afforded a VA examination in April 2010, and there were no abnormalities found.  The examiner stated that, while there was slight limitation from normal full range of the left knee, there were no other associated x-ray changes, physical findings, nor disabling symptoms.  The Board notes further that although the Veteran has complained of pain and aching in his left knee, there are no treatment records showing a diagnosis of any left knee disorder.  Thus, the evidence does not provide objective indications of a diagnosis of a chronic left knee disorder.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed left knee disorder, the analysis ends, and service connection for a left knee disorder must be denied.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a left knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  

The Board has considered the Veteran's assertions that he has a left knee disorder related to service-connected disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disorder.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a left knee disorder cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for right heel spur, to include as secondary to service-connected fracture of the right tibia and fibula, is denied.  

Service connection for left heel spur, to include as secondary to service-connected fracture of the right tibia and fibula, is denied.  

Service connection for left knee disability, to include as secondary to service-connected fracture of the right tibia and fibula, is denied.  


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


